Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/28/2021, wherein claim 5 was amended;. Claims 1-7 are pending.

Response to Arguments
Applicant’s arguments filed 6/28/2021, with respect to the rejection of claims 1 and 5 over Patrick in view of Gregoire and Moore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dye et al. (US 9,475,608).

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
In claim 2, line 11: it appears “the second tray is disposed and supported” should be “the second tray is disposed on and supported”.
In claim 5, line 40: it appears “the second tray is disposed and supported” should be “the second tray is disposed on and supported”.
Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. (US 9,475,608) in view of Bos (US 7,410,094).
Regarding claim 1, Dye discloses a shipping container and display system, the system having a shipping configuration and a display configuration, the system comprising: an inner box (at 14a/14b) and an outer box (at 20/24), each having a closed top, an open interior, and an open bottom;  a first and a second tray (at 16 and 16), each tray having an open interior, and an open top; wherein the outer box is telescopically slidable over the inner box; wherein the trays are slidable within the inner box, and wherein the first tray is stackable on top of the second tray. Dye discloses the claimed invention except for the dividers within the trays.
However, Bos teaches a tray (at 11) comprising an open interior and open top, wherein the open interior of the tray has a two-part divider (first part at 26/28/14 and second part at 32) having .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. (US 9,475,608) in view of Bos (US 7,410,094) as applied to claim 1 above, and further in view of Donnell (US 2,618,429). As described above, Dye-Bos discloses the claimed invention except for the at least one fastener. However, Donnell teaches a shipping container comprising an inner box (at 10) and an outer box (at 11), wherein the boxes are provided with at least one fastener comprising a folded portion (at 27) of the inner box connected to a folded portion (at 33/36) of the outer box, for the purpose of providing a releasable locking arrangement for securing the inner and outer box to one another. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified inner and outer boxes of Dye-Bos with the fastener structure as taught by Donnell in order to provide a releasable locking arrangement for securing the inner and outer box to one another.





Allowable Subject Matter
Claims 5-7 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735